DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: [036], one or more sensors 328; and [059], VGP Set 1.
The drawings further are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 326 in Fig. 3; 820 in Fig. 8; and 1124 in Fig. 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[004], “non-player characters” should read --non-player characters (NPCs)--;
[029], “rated” should read --rate--;
[036], “it’s location” should read --its location--;
[040], “users or device” should read --users or devices--;
[047], “application” should read --applications--;
[051], “ones of the video game parameters designated as configurable” should read --one or more parameters designated as configurable of the one or more video game parameters--;
[051], “other ones of the video game parameters designated as not configurable” should read --one or more other parameters designated as not configurable of the one or more video game parameters--;
[053], “do no consume” should read --do not consume--;
[053], “each of individual users” should read --each of the individual users--;
[067], “none-essential” should read --non-essential--;
[070], “complied” should read --compiled--; and
[071], “FIG. 814” should read --FIG. 14--.
Appropriate correction is required.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: antecedent basis is lacking for the term “library of script modules” in claim 9.

Claim Objections
Claims 3-5, 9-10, and 16-17 are objected to because of the following informalities:
claim 3, line 1, “associating” should read --associating, by one or more processors,--;
claim 4, line 1, “dividing” should read --dividing, by one or more processors,--;
claim 5, line 1, “dividing” should read --dividing, by one or more processors,--;
claim 5, line 3, “detecting” should read --detecting, by one or more processors,--;
claim 5, line 4, “selecting” should read --selecting, by one or more processors,--;
claim 9, line 4, “ones of the video game parameters designated as configurable” should read --one or more parameters designated as configurable of the one or more video game parameters--;
claim 9, lines 5-6, “other ones of the video game parameters designated as not configurable” should read --one or more other parameters designated as not configurable of the one or more video game parameters--;
claim 10, line 2, “at least one supervised machine learning algorithms” should read --at least one supervised machine learning algorithm--;
claim 16, line 1, “selecting” should read --selecting, by one or more processors,--;
claim 17, line 4, “one or more video game parameter” should read --one or more video game parameters--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20
The term “complex” in claims 1, 19, and 20 is a relative term which renders the claims indefinite. The term “complex” is not defined by the claims, and while the specification does provide a standard at par. [029], that standard—“a statistically significant correlation between a set of multi-parameter values and a defined metric, that is too complex to be human-observable”—is inadequate for ascertaining the requisite degree. Specifically, the qualifier “too complex to be human-observable” is vague and subjective. One of ordinary skill in the art would thus not be reasonably apprised of the scope of the invention. Accordingly, the term “association” has been rendered indefinite by use of the modifier “complex”. For examination purposes, the limitation “complex association” will be interpreted as encompassing any statistically significant correlation between a set of multi-parameter values and a defined metric. Claims 2-18 are likewise rejected due to their dependency, either direct or indirect, from claim 1.
Claim 4
               Claim 4 recites the limitation “based on at least one of similarity in demographic profile, psychographic profile, and affinities” at lines 2-3. This limitation is ambiguous because it is unclear whether “similarity in” refers to similarity in only demographic profile, or additionally refers to similarity in psychographic profile and/or affinities. Accordingly, the claim has an indefinite scope. For examination purposes, this limitation will be interpreted as based on similarity in at least one of demographic profile, psychographic profile, and/or affinities.
Claims 4 and 5
Claims 4 and 5 each recite the limitation “the user group” in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as the group of users corresponding to the plurality of clients recited in claim 1.
Claim 6
Claim 6 recites the limitation “the individual users” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as the individual users corresponding to the plurality of clients recited in claim 1.

Claim 12
Claim 12 recites the limitation “the client device” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted as each client device in the plurality of clients recited in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of detecting associations, predicting effects, grouping users, and selecting user groups.
Claim 1—and in light of the 35 U.S.C. 112(b) issue discussed above—recites the limitations of [1] a method for configuring a flexible video game, the method comprising: … detecting, by the one or more processors, a complex association between the multi-parameter data and a defined metric measuring use of the video game, using a machine-learning algorithm; and [2] predicting, by one or more processors, an effect of changing one or more video game parameters on the defined metric, based on the complex association. As drafted, these limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer. That is, other than reciting “by one or more processors”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “by one or more processors” language, limitation [1] encompasses manually detecting an association between the data and the metric. The generically-recited “using a machine-learning algorithm” likewise covers the use of simple and rudimentary machine learning techniques, such as basic decision trees, which can be performed mentally and/or by hand. Limitation [2] encompasses manually predicting the effect of changing the game parameters on the metric, based on the association. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of a generic computer, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “by one or more processors”, “receiving … multi-parameter data including at least game play data and device-level data from a plurality of clients playing a video game”, and “configuring … the video game after initial publication thereof to improve the defined metric, based on the predicting.” The one or more processors are recited at a high level of generality and merely automate the receiving, detecting, predicting, and configuring steps, thus serving as a generic computer to perform the abstract idea. The one or more processors are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic computer. Furthermore, receiving the data is simply insignificant extra-solution activity—i.e., pre-solution data gathering. Configuring the game parameters is also mere insignificant extra-solution activity—i.e. post-solution application of the predicted effect. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, receiving the data and configuring the game parameters are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claim is not patent eligible.
Claim 20, which is directed to an apparatus, is identical in substance to claim 1, and is thus rejected for the same reasons discussed above for claim 1.
Claim 19, which is directed to an apparatus, is identical in substance to claim 1, but also recites “a memory coupled to the processor”, “a stereoscopic display device coupled to the processor”, and “wherein the memory holds instructions that when executed by the processor”. These additional elements fail to integrate the judicial exception into a practical application. The memory, display, and instructions are recited at a high level of generality and merely automate the receiving, detecting, predicting, and configuring steps, thus serving as a generic computer and generic computer peripheral to perform the abstract idea. The memory, display, and instructions are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using a generic computer and generic computer peripheral. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply a judicial exception using a generic computer and generic computer peripheral also cannot provide an inventive concept.
Claim 2 recites the limitation wherein predicting the effect of changing one or more video game parameters is performed at least in part using the machine-learning algorithm or a different machine learning algorithm. As discussed above with respect to claim 1, limitation [1], the mere recitation of a generic machine learning algorithm does not alter the nature of the predicting step as a mental process. Furthermore, this additional element is simply insignificant extra-solution activity—i.e., an insignificant application of the predicting step using a generic machine learning algorithm. This additional element also does no more than generally link the judicial exception to a particular technological environment or field of use—i.e., predicting the effect using a generic machine learning algorithm. This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 3 recites the limitation further comprising associating records of the multi-parameter data with individual users, based on sources of the records. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (detecting and predicting where the data records are associated with users based on source) or mere selection of a particular data source or type of data (data records associated with users based on source) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exception to a particular technological environment or field of use (detecting and predicting where the data records are associated with users based on source). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 4 and 5 recite the limitations further comprising dividing the user group into cohorts based on at least one of similarity in demographic profile, psychographic profile, and affinities, and wherein the one or more processors perform the configuring separately for each of the cohorts and further comprising dividing the user group into cohorts at least in part based on random selection or quasi-random selection, detecting the complex association separately for each of the cohorts, and selecting one or more of the cohorts at least in part based on utility of the complex association for the predicting, respectively. As drafted, these limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a generic computer. That is, other than reciting “the one or more processors”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “the one or more processors” language, claim 4 encompasses manually grouping the users based on similarity. Claim 5 encompasses manually grouping the users based on random or quasi-random selection, and manually selecting a group based on the utility of the association for predicting. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of a generic computer, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 4 and 5 recite abstract ideas.
These judicial exceptions are not integrated into a practical application. Specifically, claims 4 and 5 recite the additional elements of “the one or more processors” and “perform the configuring separately for each of the cohorts”; and “detecting the complex association separately for each of the cohorts”, respectively. The one or more processors are recited at a high level of generality and merely automate the grouping and selecting steps, thus serving as a generic computer to perform the abstract ideas. The one or more processors are claimed generically, are operating in their ordinary capacity, and do not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exceptions using a generic computer. Furthermore, configuring separately is simply insignificant extra-solution activity—post-solution application of the predicted effect and/or an insignificant application (configuring game parameters where users are grouped into cohorts) or mere selection of a particular data source or type of data (game parameters corresponding to user groups) to be manipulated. Detecting the association separately is also mere insignificant extra-solution activity—i.e., an insignificant application (detecting an association where users are grouped into cohorts) or mere selection of a particular data source or type of data (associations corresponding to user groups) to be manipulated. Moreover, the additional elements of configuring separately and detecting the association separately do no more than generally link the judicial exceptions to a particular technological environment or field of use (configuring game parameters and detecting associations where users are grouped into cohorts). These additional elements thus do not integrate the abstract ideas of claims 5 and 6 into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. Accordingly, claims 4 and 5 are directed to abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors amounts to no more than mere instructions to apply the exceptions using a generic computer. Mere instructions to apply exceptions using a generic computer cannot provide an inventive concept. As further discussed above with respect to integration of the abstract ideas into a practical application, configuring separately and detecting the association separately are simply insignificant extra-solution activity and general linking to a particular technological environment or field of use. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claims 4 and 5 not patent eligible.
               Claim 6 recites the limitation wherein the one or more processors perform the configuring separately for each of the individual users. This additional element is simply insignificant extra-solution activity—post-solution application of the predicted effect and/or an insignificant application (configuring game parameters for individual users) or mere selection of a particular data source or type of data (game parameters corresponding to individual users) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exceptions to a particular technological environment or field of use (configuring game parameters for individual users). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 10 and 11 recite the limitations wherein detecting the complex association comprises executing at least one supervised machine learning algorithms selected from a linear regression algorithm, a neural network algorithm, a support vector algorithm, a naive Bayes algorithm, a linear classification module or a random forest algorithm and wherein detecting the complex association comprises executing a supervised machine learning (SML) algorithm correlating input parameters in the multi-parameter data with the defined metric, respectively. These additional elements are simply insignificant extra-solution activity—i.e. an insignificant application (detecting an association using a particular SML algorithm and using an SML algorithm that correlates input parameters with a metric, respectively) or mere selection of a particular data source or type of data (data used with a particular SML algorithm and input parameters for an SML algorithm to correlate with a metric) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exceptions to a particular technological environment or field of use (detecting an association using a particular SML algorithm and using an SML algorithm that correlates input parameters with a metric, respectively). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claims 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 12-15 recite the limitations wherein the input parameters are selected from the group consisting of play parameters for the video game, use parameters for the client device, and state parameters for the client device, wherein the play parameters comprise one or more of each player’s game scores, rate of user input, rate of game progress, average time of play, frequency of play, player avatar parameters, avatar accessory parameters, virtual inventory, purchase history, type of client device, game level, campaigns completed, inter-player relationships; avatar-NPC relationships, or any combination of the foregoing, wherein the use parameters are selected from cookie values, browser history, media library content, executable applications installed, times of use, pattern of use, contact list, or any combination of the foregoing, and wherein the state parameters are selected from geographic location, network location, location history, hardware configuration, orientation, ambient light level, model identifier, operating system version, battery charge level, ambient sound level, velocity, acceleration, memory resources used, current connection capacity, current unused connection capacity, active applications, or any combination of the foregoing, respectively. These additional elements are simply insignificant extra-solution activity—i.e. an insignificant application (detecting an association using play, use, or state parameters; detecting an association using enumerated types of play parameters; detecting an association using enumerated types of use parameters; and detecting an association using enumerated types of state parameters, respectively) or mere selection of a particular data source or type of data (play, use, or state parameters; enumerated types of play parameters; enumerated types of use parameters; and enumerated types of state parameters, respectively) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exceptions to a particular technological environment or field of use (detecting an association using play, use, or state parameters; detecting an association using enumerated types of play parameters; detecting an association using enumerated types of use parameters; and detecting an association using enumerated types of state parameters, respectively). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claims 12-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 16 recites the limitation further comprising selecting the defined metric for the SML algorithm from a retention period, an incidence of use, a purchase measure, or an ancillary purchase measure. This additional element is simply insignificant extra-solution activity—i.e. an insignificant application (detecting an association using an enumerated metric) or mere selection of a particular data source or type of data (an enumerated metric) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exceptions to a particular technological environment or field of use (detecting an association using an enumerated metric). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 17 recites the limitation wherein the predicting the effect of changing one or more video game parameters comprises producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter and executing the SML algorithm using the predicted set as input. This additional element is simply insignificant extra-solution activity—i.e. an insignificant application (predicting an effect using transformed input parameters) or mere selection of a particular data source or type of data (transformed input parameters) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exceptions to a particular technological environment or field of use (predicting an effect using transformed input parameters). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Aghdaie et al. (US 20170259177 A1) [hereinafter “Aghdaie”].
Claim 1
Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—a 
method for configuring a flexible video game, the method comprising: (Abstract; cls. 1, 12; Figs. 1A, 6; video game 112, interactive computing system 130; [0003], [0029], [0034], [0036]–[0037], [0044], [0160], [0162])
receiving, by one or more processors, multi-parameter data including at least game play data and device-level data from a plurality of clients playing a video game; (Abstract; cls. 1, 6-7, 12, 15-16; Figs. 1A-1C, 2; historical data 152, block 202; [0055], [0057], [0061], [0064]–[0065], [0070]–[0071])
detecting, by the one or more processors, a complex association between the multi-parameter data and a defined metric measuring use of the video game, using a machine-learning algorithm; (cls. 1, 6-7, 12, 15-16; Figs. 1A-1B, 2; model generation system 146, control data 156, prediction models 160, block 204, block 206; [0029] (“embodiments disclosed herein perform dynamic difficulty adjustment using processes that are not detectable or are more difficult to detect by users compared to static and/or existing difficulty adjustment processes.”), [0044], [0048]–[0049], [0057]–[0061], [0070], [0072]–[0073])
predicting, by one or more processors, an effect of changing one or more video game parameters on the defined metric, based on the complex association; (Abstract; cls. 1, 6-7, 12, 15-16; Figs. 1A, 1C, 3; prediction models 160, retention analysis system 140, output data 174, parameters 162, weights 164, block 304; [0039], [0064]–[0065], [0068]–[0069], [0076], [0080]) and
configuring, by one or more processors, the video game after initial publication thereof to improve the defined metric, based on the predicting. (Abstract; cls. 1-2, 12; Figs. 1A, 3; difficulty configuration system 132, block 308; [0029], [0034], [0039]–[0040], [0043], [0046], [0051], [0063], [0076], [0082], [0085])
Claim 2
               Aghdaie discloses wherein predicting the effect of changing one or more video game parameters is performed at least in part using the machine-learning algorithm or a different machine learning algorithm. (Figs. 1B-1C; parameter functions, prediction models 160; [0048]–[0050], [0060], [0069], [0073])

Claim 3
               Aghdaie discloses further comprising associating records of the multi-parameter data with individual users, based on sources of the records. ([0057], [0061])
Claim 4
               Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—further comprising dividing the user group into cohorts based on at least one of similarity in demographic profile, psychographic profile, and affinities, and wherein the one or more processors perform the configuring separately for each of the cohorts. (Figs. 1A-1B, 4; user clustering system 134, cluster creation process 400; [0031], [0044], [0053], [0086]–[0095])
Claim 6
               Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above— wherein the one or more processors perform the configuring separately for each of the individual users. ([0035] (“[T]he difficulty level of the video game can be adjusted to match a particular user’s preferences and/or skill level.”), [0043] (“The interactive computing system 130 can determine a level of difficulty for the video game 112 for a particular user and can modify the difficulty of the video game 112 based on the determination.”))
Claim 7
Aghdaie discloses wherein configuring the video game comprises maintaining a data structure of video game parameters in a server memory configured to set game play variables for a video game executable, updating the data structure, and providing the updated data structure or a link thereto to an instance of the video game executable operating on a client device. (Fig. 1A; interactive computing system 130, user computing system 110; [0037]–[0038], [0117])

Claim 8
               Aghdaie discloses wherein configuring the video game comprises automatically altering the one or more video game parameters in source code, producing a reconfigured video game executable by compiling the source code after the altering, and distributing the reconfigured video game executable to the plurality of clients. (Fig. 1A; interactive computing system 130, user computing system 110; [0037]–[0038], [0117] (“In some cases, the block 610 may include the difficulty configuration system 132 providing the video game 112 and/or the user computer system 110 the adjusted configuration values for the set of knobs. Providing the adjusted configuration values to the user computing system 110 may include providing the adjusted configuration values over a communication channel established between the interactive computing system 130 and the user computing system 110. In some cases, communication channel may be between the video game 112 and the difficulty configuration system 132. … In some cases, the adjuste[d] configuration values may be provided in a shared library file such as a dynamic link library (DLL) file.” (emphasis added))) Specifically with respect to altering the one or more video game parameters in source code and compiling the source code after the altering, these are inherently disclosed by Aghdaie because a shared library (e.g., DLL) is an executable file that is necessarily generated by compiling source code. Prior to compiling, existing source code must also be modified to reflect the adjusted configuration values; otherwise the corresponding shared library file would fail to include the adjustments and they would thus not be sent to clients as provided by Aghdaie.
Claim 9
               Aghdaie discloses wherein configuring the video game comprises at least one of … changing ones of the video game parameters designated as configurable without changing other ones of the video game parameters designated as not configurable. (Fig. 1A; difficulty configuration system 132, knobs 114; [0039]–[0040], [0046], [0117])

Claim 10
               Aghdaie discloses wherein detecting the complex association comprises executing at least one supervised machine learning algorithms selected from a linear regression algorithm, a neural network algorithm, a support vector algorithm, a naïve Bayes algorithm, a linear classification module or a random forest algorithm. ([0048], [0050])
Claim 11
               Aghdaie discloses wherein detecting the complex association comprises executing a supervised machine learning (SML) algorithm correlating input parameters in the multi-parameter data with the defined metric. ([0050], [0057]–[0061])
Claim 12
               Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—wherein the input parameters are selected from the group consisting of play parameters for the video game, use parameters for the client device, and state parameters for the client device. ([0055], [0057] (“In some cases, the historical data 152 may be accessed from a user data repository 138.”), [0061])
Claim 13
               Aghdaie discloses wherein the play parameters comprise one or more of each player’s game scores, rate of user input, rate of game progress, average time of play, frequency of play, player avatar parameters, avatar accessory parameters, virtual inventory, purchase history, type of client device, game level, campaigns completed, inter-player relationships; avatar-NPC relationships, or any combination of the foregoing. ([0041], [0071])
Claim 16
Aghdaie discloses further comprising selecting the defined metric for the SML algorithm from a retention period, an incidence of use, a purchase measure, or an ancillary purchase measure. ([0029] (“In some embodiments, historical user information is fed into a machine learning system to generate a prediction model that predicts an expected duration of game play, such as for example, an expected churn rate, a retention rate, the length of time a user is expected to play the game, or an indication of the user’s expected game play time relative to a historical set of users who have previously played the game.”), [0048] (“As another example, a prediction model can be used to determine an expected amount of money spent by the user on purchasing in-game items for the video game based on one or more inputs to the prediction model.”), [0072] (“For example, the control data 156 may identify churn rate, or retention rate, as the desired feature to be predicted by the model that is to be generated by the model generation system 146.”))
Claim 17
               Aghdaie discloses wherein the predicting the effect of changing one or more video game parameters comprises producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter and executing the SML algorithm using the predicted set as input. (Figs. 1B-1C, 2-3; [0050], [0057]–[0061], [0064], [0065] (“In some embodiments, the input data 172 can be filtered before it is provided to the retention analysis system 140.”), [0069])
Claim 18
               Aghdaie discloses wherein configuring the video game comprises changing at least one of: computer graphics parameters of items in the game, inventory of virtual items in a game store, avatar powers or vulnerabilities, non-player character powers and vulnerabilities, effect or activity of virtual objects in the game, background music, avatar characteristics, non-player character characteristics, game level geometry, or any combination of the foregoing. ([0034] (“For example, in a game where weapons are randomly dropped, if it is determined that a user prefers to play a game using a particular in-game weapon, the game may be adjusted to present the preferred weapon to the user more frequently.”), [0039] (“For example, one seed may correspond to and impact the generation of a level layout in the video game 112. As another example, one seed may correspond to and impact the number of occurrences of item drops or the types of items dropped as a user plays the video game 112.”), [0040] (“For example, suppose that one knob 114 relates to the amount of life that an enemy in the video game 112 has.”), [0115] (“In some cases, the configuration values may be seed values that are used by the video game 112 in generating one or more aspects of the video game 112, such as … a start position of a user controlled character within the video game 112.”), [0115]–[0116])
Claim 19
Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 19 as stated above for claim 1, and further discloses and a stereoscopic display device coupled to the processor. ([0036] (“The use of the term ‘video game’ herein includes all types of games, including, but not limited to … games for mobile devices (for example, … wearable devices, such as virtual reality glasses, augmented reality glasses, …), or virtual reality games, as well as other types of games.” (emphasis added)))
Claim 20
Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 20 as stated above for claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of MacQueen (J.B. MacQueen, “Some methods for classification and analysis of multivariate observations”, 1967, Berkeley Symp. on Math. Statist. and Prob., pp. 281–97, https://digitalassets.lib.berkeley.edu/math/ucb/text/math_s5_v1_article-17.pdf).
Claim 5
               Aghdaie discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 5 as stated above for claim 3, and further discloses further comprising dividing the user group into cohorts …, detecting the complex association separately for each of the cohorts, and selecting one or more of the cohorts at least in part based on utility of the complex association for the predicting. (Figs. 1A-1B, 4; user clustering system 134, cluster creation process 400; [0031], [0044], [0053], [0086]–[0095])
Aghdaie may not expressly disclose, but, in the same field of endeavor, MacQueen teaches at least in part based on random selection or quasi-random selection. (p. 283 (“Stated informally, the k-means procedure consists of simply starting with k groups each of which consists of a single random point, and thereafter adding each new point to the group whose mean the new point is nearest.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Aghdaie to include further comprising dividing the user group into cohorts at least in part based on random selection or quasi-random selection as taught by MacQueen because “the k-means procedure is easily programmed and is computationally economical, so that it is feasible to process very large samples on a digital computer. Possible applications include methods for similarity grouping, ….” (p. 281)
Claim 8 is further rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Colenbrander (US 20160180811 A1).
As stated above with respect to rejections under 35 U.S.C. 102, Aghdaie discloses the elements of claim 8.
However, in the alternative, to the extent Aghdaie does not disclose, in the same field of endeavor, Colenbrander teaches altering the one or more video game parameters in source code and compiling the source code after the altering. ([0119])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Aghdaie to include altering the one or more video game parameters in source code and compiling the source code after the altering as taught by Colenbrander to manage the generation, storage, and organization of different video game version builds for distribution to each “intended execution platform”. ([0119])
Claim 9 is further rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Riggs et al. (US 20190102994 A1) [hereinafter “Riggs”].
Aghdaie discloses the elements of claim 9 as stated above for claim 1.
Aghdaie may not expressly disclose, but, in the same field of endeavor, Riggs teaches modifying a library of script modules wherein the video game is programmed to call each of the script modules for performing a function. (Fig. 2; [0020] (“As shown in the drawing, typically the add-on package 202 is added to separate module storage …. … Package 203 also contains bonus feature code for executing the logic and rules of the add-on bonus game, which is preferably script code executed by a script engine portion of the game engine, ….”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Aghdaie to include modifying a library of script modules wherein the video game is programmed to call each of the script modules for performing a function as taught by Riggs because doing so “provide[s] variability in the [] structure of existing … games”. ([0005])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of George et al. (US 20140274354 A1) [hereinafter “George”].
Aghdaie discloses the elements of claim 14 as stated above for claim 12, and further discloses a browser. ([0042] (“The user computing system 110 may include hardware and software components for establishing communications over a communication network 104. For example, the user computing system 110 may be equipped with networking equipment and network software applications (for example, a web browser) …” (emphasis added)))
Aghdaie may not expressly disclose, but, in the same field of endeavor, George teaches wherein the use parameters are selected from cookie values, browser history, media library content, executable applications installed, times of use, pattern of use, contact list, or any combination of the foregoing. ([0028] (“For instance, the content server(s) 108 may monitor and store user searches of certain content 116, browsing activity, the extent to which users 102 access the content 116, user purchases, user downloads, any trends associated with the user 102 and the content 116 that the user 102 interacts with, user interaction with a content catalog, data associated with applications downloaded by the user 102 (e.g., what was installed, sessions, time spent playing, etc.), data associated with browser history and/or cookies, data provided by the user 102, e-mail click data, and/or any other data that indicates preferences of the user 102.”), [0029], [0053] (“Additionally, the realtime database module 302 may include data indicating what applications have been installed on the user device 104 and the user’s 102 use of those applications (e.g., tracking sessions and time associated with the applications, etc.). Browser information (e.g., browser history) and/or cookies data may also be collected and stored by the realtime database module 302. The realtime database module 302 may also collect and/or store any data provided by the user 102, such as data that was voluntarily provided by the user 102 and/or data that was requested from the user 102. Further, the data stored by the realtime database module 302 may also include any message click data. For example, if e-mail messages and/or SMS messages are transmitted to the user 102, the realtime database module 302 may store any data that represents user actuation of any links or other content included in such messages. The realtime database module 302 may also monitor whether the user 102 opened and/or replied to such messages. Optionally, the realtime database module 302 may also include any data provided by third party game providers.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Aghdaie to include wherein the use parameters are selected from cookie values, browser history, media library content, executable applications installed, times of use, pattern of use, contact list, or any combination of the foregoing as taught by George because doing so would “result[] [in] content 116 … provided, presented, and/or recommended to users 102 [] be[ing] targeted to each user 102.” ([0030]) Moreover, “there [would] be a higher likelihood that the recommended content 116 may be subsequently viewed, played, and/or downloaded by the users 102.” ([0030])
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of George as applied to claim 14 above, and further in view of Chai et al. (US 20180078858 A1) [hereinafter “Chai”].
Aghdaie in view of George discloses the elements of claim 15 as stated above for claim 14, and further discloses a wherein the state parameters are selected from geographic location, network location, location history … or any combination of the foregoing. (George: [0013] (“Additionally, when a consumer views games that may be acquired, the pricing associated with those games may be presented in a currency corresponding to … a geographic location in which a device associated with the consumer is registered.”), [0046]–[0048] (“Additionally, the language and/or type of currency being presented to each user 102 may be based on a geographic location associated with a user device 104 being used to access the games 202, such as a geographic location in which the user device 104 is registered. … As stated above, the system 200 may detect a current geographic location associated with where a particular user 102 is accessing the games 202. For example, the system 200 may utilize any type of location detection technology (e.g., GPS, etc.) to determine where … the corresponding user device 104 is actually located. … Alternatively, the language and/or type of currency that is presented to the user 102 in conjunction with the games 202 may be based on the user device 104 that is being used to access the games 202 and/or information associated with the user 102 of the user device 104. For example, the language and/or currency that is most relevant to the user device 104 may be determined by detecting an Internet Protocol (IP) address of the user device 104 and/or any other information that specifies where the user device 104 is registered or is most commonly used.”))
               Aghdaie in view of George may not expressly disclose, but, in the same field of endeavor, Chai teaches orientation, ambient light level, … ambient sound level, velocity, acceleration. ([0019], [0030])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Aghdaie in view of George to include ambient light level, … ambient sound level, velocity, acceleration as taught by Chai because doing so would facilitate “manipulati[]n[g] [] a game, application, or other interactive experience in order to better match what is actively happening in a physical environment ….” ([0018])
Claim 17 is further rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Lee (US 20180093191 A1).
As stated above with respect to rejections under 35 U.S.C. 102, Aghdaie discloses the elements of claim 17.
However, in the alternative, to the extent Aghdaie does not disclose, in the same field of endeavor, Lee teaches wherein the predicting the effect of changing one or more video game parameters comprises producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter and executing the SML algorithm using the predicted set as input. (cls. 1, 5, 8 ; Figs. 1, 3; merged behavior predicting unit 500; [0037]–[0043])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Aghdaie to include wherein the predicting the effect of changing one or more video game parameters comprises producing a predicted set of the input parameters by transforming an actual set of the input parameters based on changes in the one or more video game parameter and executing the SML algorithm using the predicted set as input as taught by Lee because doing so would “provid[e] a management scenario generation system which is optimized to be applicable to an actual game service”. ([0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        /DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        

July 1, 2022